IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,910-01


                     EX PARTE JEREMY DEMONT WAITES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W12-62008-A IN THE 203RD DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession with intent to deliver a controlled substance and sentenced to ten years’ imprisonment.

The Fifth Court of Appeals affirmed his conviction. Waites v. State, No. 05-14-0082-CR (Tex.

App.—Dallas Apr. 1, 2015) (not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because he did not

advise Applicant he could withdraw his guilty plea if the court did not follow the plea agreement.
                                                                                                  2

       The trial court has determined that trial counsel's performance was deficient in that counsel

did not object to imposition of a sentence that was not agreed upon, and that such deficient

performance prejudiced Applicant. Relief is granted. The judgment in Cause No. F-1262008-P in

the 203rd District Court of Dallas County is set aside, and Applicant is remanded to the custody of

the Sheriff of Dallas County. The trial court shall issue any necessary bench warrant within 10 days

after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: August 24, 2016
Do not publish